Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“vane stopping device” in claims 25-27 - The specification describes the vane stopping device as an elastic sheet, and therefore it is interpreted as such or as an equivalent thereof.
“driving member” in claims 28-30 - The specification notes that the driving member is an electromagnetic conducting sheet. Therefore, the driving member is interpreted as such or as an equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, “simply starting the fan” renders the claim indefinite because it is not clear what “simply” constitutes or what constitutes a “simple” starting of a fan.
Any claims depending from claim 22 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106642572A) in view of Nagai (JP2002235934A).
Regarding claim 22, Xiao discloses a control method for a fan of an air conditioner outdoor unit (see at least page 3, steps 101-102), comprising:
detecting a wind speed value (Page 3, step 101);
starting the fan with a compensated start-up frequency in response to the wind speed value being greater than a preset value (page 4, any of the ranges above 50 rpm also result in compensated startup frequencies) and in response to the wind speed value being less than or equal to the preset value simply starting the fan (see page 4, where step 102 is described in greater detail. N_correction is determined by detecting the outdoor windspeed, which is then converted into fan rpm. This rpm is compared to a series of ranges to determine fan running speed correction. 50 rpm can be considered the preset value, which corresponds to a wind speed because the speed compared to it is a proxy for outdoor wind speed);
Xiao does not disclose where the compensated start up is after preventing a vane from passively rotating by blocking the outer edge of the vane of the fan.
However, Nagai discloses utilizing a vane stop to prevent reverse rotation of the outdoor fan (¶12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a stopper 
The result of a such a structural modification would result in the compensated startup frequency after stopping by the stopper in Xiao because Xiao utilizes the compensated startup frequency in all wind speed and direction conditions, thereby those conditions which will force the fan to turn backwards and contact the stopper. In Xiao as hereto modified, starting after such wind speed conditions are present will result in the claimed method because the scenario in which the stopper is utilized would occur, and thereafter Xiao would operate as normal in a compensated startup.
Regarding claim 23, Xiao as modified teaches all of the limitations of claim 22, wherein starting with the compensated startup frequency further comprises:
detecting a wind speed direction when the wind speed value is greater than the preset value (see pages 4-5, where wind speed and direction are taken into account); and
determining the compensated startup frequency of the fan according to the wind speed value, the wind speed direction, and a target operating frequency of the fan (see page 4, where the equation accounts for target frequency, direction, and the determined wind speed value).
Regarding claim 24, Xiao as modified teaches all of the limitations of claim 23, wherein determining the compensated start up frequency according to the wind speed value, the wind speed direction, and a target operating frequency of the fan further comprises:
According to the wind speed value, subtracting a frequency corresponding to the wind speed value from the target operating frequency of the fan, in response to the fan rotating in a forward direction due to the wind speed direction (see page 4, where N_correction is subtracted, albeit modified, from the rated fan speed); and
According to the wind speed value, adding the frequency corresponding to the wind speed value from the target operating frequency of the fan, in response to the fan rotating in a reverse direction due to the wind speed direction (see page 4, where N_correction is added, albeit modified, from the rated fan speed).
Regarding claims 25-27, Xiao as modified teaches all of the limitations of claims 22-24, wherein
preventing the vane from passively rotating by blocking the outer edge of the vane of the fan further comprises blocking the outer edge of the vane by a vane stopping device to prevent the vane from passively rotating .
Allowable Subject Matter
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 11/16/2021 have been fully considered.
Applicant has argued that since Xiao does not compensate frequency in the case that the wind speed is greater than a preset value of 400rpm. However, 400rpm is not considered the preset value herein, and therefore the argument is moot.
Applicant has argued that it is inappropriate to consider 50rpm as a preset value and that 400rpm is the only appropriate value to be considered as a preset value. However, Xiao clearly discloses 50rpm as a limiting value within the range between 0rpm and 400rpm, and therefore it is an appropriate “preset” value because it is in actuality a value which is preset.
Applicant has argued that the combination of Xiao and Nagai would not result in the claimed invention under the assertion that Xiao teaches that the external fan speed should only be 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/     Examiner, Art Unit 3763